Case 19-30914-JNP           Doc 39      Filed 07/07/20 Entered 07/07/20 17:45:38                 Desc Main
                                       Document      Page 1 of 34




                             NOTICE OF OBJECTION TO CONFIRMATION

        QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA) QUICKEN LOANS INC. has filed
papers with the Court to object to the Confirmation of the Modified Chapter 13 Plan.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

       If you do not want the Court to object to the Confirmation of the Modified Chapter 13 Plan, or if
you want the Court to consider your views on the Objection, then on or before, you or your attorney must:

                         File with the Court an answer, explaining your position at:
                                                      Clerk
                                              U.S. Bankruptcy Court
                                          401 Market Street, 2nd Floor
                                                Camden, NJ 08101

If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive
it on or before the date stated above.

                                        You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC                ISABEL C. BALBOA
1617 JFK Boulevard, Suite 1400                     CHAPTER 13 STANDING TRUSTEE
Philadelphia, PA 19103                             CHERRY TREE CORPORATE CENTER
                                                   535 ROUTE 38 - SUITE 580
                                                   CHERRY HILL, NJ 08002

                         Attend the hearing scheduled to be held on 08/19/2020 @ 09:00 AM in the
                         CAMDEN Bankruptcy Court, at the following address:
                                                          U.S. Bankruptcy Court
                                                       401 Market Street, 2nd Floor
                                                            Camden, NJ 08101


         If you or your attorney do not make these steps, the Court may decide that you do not oppose the
relief sought in the Objection and may enter an Order granting that relief.

Date: July 7, 2020
                                                  /s/ Melanie Grimes
                                                  Melanie Grimes, Esq.
                                                  Phelan Hallinan Diamond & Jones, PC
                                                  1617 JFK Boulevard, Suite 1400
                                                  Philadelphia, PA 19103
                                                  Tel: 856-813-5500 Ext. 46245
                                                  Fax: 856-813-5501
                                                  Email: Melanie.Grimes@phelanhallinan.com
Case 19-30914-JNP          Doc 39     Filed 07/07/20 Entered 07/07/20 17:45:38            Desc Main
                                     Document      Page 2 of 34




Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA) QUICKEN LOANS INC.

In Re:                                          UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF NEW JERSEY
         DANIEL J. COSTELLO, JR.                CAMDEN VICINAGE
         AKA DANIEL JOSEPH
         COSTELLO AKA DANIEL                    Chapter 13
         COSTELLO, JR.
                                                Case No. 19-30914 - JNP
Debtor
                                                Hearing Date: 08/19/2020 @ 09:00 AM

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA) QUICKEN LOANS INC., the holder
of a Mortgage on Debtor’s residence located at 124 LINCOLN LN, BERLIN, NJ 08009-1176,
hereby objects to the Confirmation of the Debtor’s proposed Modified Chapter 13 Plan on the
following grounds:


                1.      On December 12, 2019, Movant filed a Proof of Claim listing pre-petition

         arrears in the amount of $54,992.02. A copy of the Proof of Claim is attached hereto as

         Exhibit "A" and made a part hereof.

                2.      On June 3, 2020, an Order Resolving Motion For Relief From Stay With

         Conditions was entered listing post-petition arrears added to the Debtor’s Plan in the

         amount of $16,001.11. A copy of the Order Resolving Motion For Relief From Stay With

         Conditions is attached hereto as Exhibit "B" and made a part hereof.

                3.      Debtor's Modified Plan fails to cure the delinquency pursuant to 11 U.S.C.

         §1322(b)(5).
Case 19-30914-JNP          Doc 39    Filed 07/07/20 Entered 07/07/20 17:45:38           Desc Main
                                    Document      Page 3 of 34



              4.        Debtor's Modified Plan currently provides for payment of pre-petition

       arrears to Movant in the amount of $54,992.02 and post-petition arrears in the amount of

       $6,867.33. A copy of the Debtor's Modified Plan is attached hereto as Exhibit “C” and made

       a part hereof.

              5.        Movant therefore objects to Debtor's Modified Plan as it is underfunded.

       Debtor's Modified Plan should be further amended to fully fund the arrears owed to Movant

       or Confirmation should be denied.



       WHEREFORE, QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA) QUICKEN
LOANS INC. respectfully requests that the Confirmation of Debtor's Modified Plan be denied.
                                              /s/ Melanie Grimes
                                              Melanie Grimes, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 46245
                                              Fax: 856-813-5501
                                              Email: Melanie.Grimes@phelanhallinan.com

Dated: July 7, 2020
 Case 19-30914-JNP       Doc 39    Filed 07/07/20 Entered 07/07/20 17:45:38           Desc Main
                                  Document      Page 4 of 34




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for QUICKEN LOANS, LLC FORMERLY
 KNOWN AS (FKA) QUICKEN LOANS INC.
 In Re:                                                   Case No: 19-30914 - JNP

 DANIEL J. COSTELLO, JR.                                  Hearing Date: 08/19/2020 @ 09:00
 AKA DANIEL JOSEPH COSTELLO AKA DANIEL                    AM
 COSTELLO, JR.
                                                          Judge: JERROLD N. POSLUSNY
                                                          JR.

                                                          Chapter: 13

                         CERTIFICATION OF SERVICE

     1.    I, Marc Schroeder:

              represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents QUICKEN LOANS, LLC FORMERLY KNOWN AS (FKA)
           QUICKEN LOANS INC. in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

     2.    On July 7, 2020 I sent a copy of the following pleadings and/or documents to
           the parties listed below:

           Objection to Plan

     3.    I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: July 7, 2020                             /s/ Marc Schroeder
                                                    Marc Schroeder
Case 19-30914-JNP       Doc 39       Filed 07/07/20 Entered 07/07/20 17:45:38             Desc Main
                                    Document      Page 5 of 34




 Name and Address of Party Served               Relationship of               Mode of Service
                                               Party to the Case
                                                                     Hand-delivered

                                                                     Regular mail
DANIEL J. COSTELLO, JR.
AKA DANIEL JOSEPH COSTELLO                                           Certified mail/RR
AKA DANIEL COSTELLO, JR.
                                      Debtor
124 LINCOLN LANE                                                     E-mail
BERLIN, NJ 08009
                                                                     Notice of Electronic Filing (NEF)

                                                                     Other__________________
                                                                   (as authorized by the court *)
                                                                     Hand-delivered

                                                                     Regular mail

ERIC CLAYMAN                                                         Certified mail/RR
JENKINS & CLAYMAN                     Debtor’s
412 WHITE HORSE PIKE                  Attorney                       E-mail
AUDUBON, NJ 08106
                                                                     Notice of Electronic Filing (NEF)

                                                                     Other__________________
                                                                   (as authorized by the court *)
                                                                     Hand-delivered

                                                                     Regular mail

STEPHANIE F. RITIGSTEIN                                              Certified mail/RR
JENKINS AND CLAYMAN                   Debtor’s
412 WHITE HORSE PIKE                  Attorney                       E-mail
AUDUBON, NJ 08106
                                                                     Notice of Electronic Filing (NEF)

                                                                     Other__________________
                                                                   (as authorized by the court *)
                                                                     Hand-delivered

                                                                     Regular Mail
ISABEL C. BALBOA
CHAPTER 13 STANDING TRUSTEE                                          Certified mail/RR
CHERRY TREE CORPORATE
                                      Trustee
CENTER                                                               E-mail
535 ROUTE 38 - SUITE 580
CHERRY HILL, NJ 08002                                                Notice of Electronic Filing (NEF)

                                                                     Other__________________
                                                                   (as authorized by the court *)
U.S. TRUSTEE                                                         Hand-delivered
                                      Trustee
US DEPT OF JUSTICE




                                                     2
Case 19-30914-JNP         Doc 39      Filed 07/07/20 Entered 07/07/20 17:45:38                     Desc Main
                                     Document      Page 6 of 34


OFFICE OF THE US TRUSTEE                                                      Regular Mail
ONE NEWARK CENTER STE 2100
NEWARK, NJ 07102                                                              Certified mail/RR

                                                                              E-mail

                                                                              Notice of Electronic Filing (NEF)

                                                                               Other__________________
                                                                            (as authorized by the court *)
     * May account for service by fax or other means as authorized by the court through the issuance of an Order
     Shortening Time.




                                                      3
Case 19-30914-JNP   Doc 39    Filed 07/07/20 Entered 07/07/20 17:45:38   Desc Main
                             Document      Page 7 of 34




                                   Exhibit “A”
                  Case
                  Case19-30914-JNP
                       19-30914-JNP Doc
                                    Claim
                                        397 Filed
                                             Filed07/07/20
                                                   12/12/19 Entered
                                                             Desc Main
                                                                     07/07/20
                                                                         Document
                                                                              17:45:38Page
                                                                                        Desc
                                                                                           1 ofMain
                                                                                                46
                                           Document      Page 8 of 34
     Fill in this information to identify the case:
     Debtor 1              DANIEL J. COSTELLO, JR A/K/A DANIEL JOSEPH COSTELLO
     Debtor 2
     (Spouse, if filing)

     United States Bankruptcy Court for the:     CAMDEN Vicinage of the             District of   New Jersey
                                                                                                  (State)
     Case Number             19-30914 JNP


     Official Form 410
     Proof of Claim                                                                                                                                        04/19


     Read the instructions before filling out this form. Use this form to make a claim for payment in a bankruptcy case. Do not use this form to
     make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

     The law requires that filer must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted
     copies of any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts,
     contracts, judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents
     are not available, explain in an attachment.

     A person who files a fraudulent claim could be fined up to $500.000, imprisoned for up to 5 years, or both. 18 U.S.C. § 152, 157, and 3571.
     Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1:             Identify the Claim

1.      Who is the current              QUICKEN LOANS INC.
        creditor?                       Name of the current creditor (the person or entity to be paid for this claim)

                                         Other names the creditor used with the debtor


2.      Has this claim been
        acquired from someone                  No
        else?                                  Yes. From Whom? __________________________________________


3.      Where should notices                                                                                     Where should payments to the creditor be sent? (if
        and payments to the             Where should notices to the creditor be sent?
                                                                                                                 different)
        creditor be sent?

        Federal Rule of Bankruptcy
        Procedure (FRBP) 2002(g)       QUICKEN LOANS INC.                                                      QUICKEN LOANS INC.


                                       BANKRUPTCY TEAM, 635 WOODWARD AVE.                                      BANKRUPTCY TEAM, 635 WOODWARD AVE.
                                       Number       Street                                                     Number          Street



                                       DETROIT               MI                             48226              DETROIT             MI                     48226
                                            City                   State                         Zip                  City              State                     Zip


                                       Contact Phone         (800) 508-0944                                    Contact Phone    (800) 508-0944

                                       Contact Email         bankruptcyquestions@quickenloans.com              Contact Email    bankruptcyquestions@quickenloans.com


                                        Uniform claim identifier for electronic payments in chapter 13 (if you use one)


4.                                             No
        Does this claim amend
                                               Yes. Claim number on court claims registry (if known) _________                 Filed on _________
        one already filed?

5.
        Do you know if anyone
                                               No
        else has filed a proof of
                                               Yes. Who made the earlier filing? __________________________________________
        claim for this claim?




     Official Form 410                                                            Proof of Claim                                                              page 1
               Case
               Case19-30914-JNP
                    19-30914-JNP Doc
                                 Claim
                                     397 Filed
                                          Filed07/07/20
                                                12/12/19 Entered
                                                          Desc Main
                                                                  07/07/20
                                                                      Document
                                                                           17:45:38Page
                                                                                     Desc
                                                                                        2 ofMain
                                                                                             46
                                        Document      Page 9 of 34
 Part 2:        Give Information about the Claim as of the Date the Case Was Filed

6. Do you have any number
                                    No
   you use to identify the
   debtor?                          Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 8821


7.    How much is the claim?        $294,036.34                                      .. Does this amount include interest or other charges?
                                                                                          No
                                                                                          Yes.     Attach statement itemizing interest, fees, expenses, or other charges
                                                                                                   required by Bankruptcy Rule 3001(c)(2)(A).


8.    What is the basis of the
                                    Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
      claim?
                                    Attach any document supporting the claim required by Bankruptcy Rule 3001(c).
                                    Limit disclosing information that is entitled to privacy, such as healthcare information.


                                    Money Loaned



9.    Is all or part of the claim   No
      secured?                      Yes.     The claim is secured by a lien on property.

                                             Nature of property: 124 LINCOLN LANE, BERLIN, NJ 08009-1176

                                                 Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim Attachment
                                                                    (Official form 410-A) with the Proof of Claim.
                                                 Motor vehicle

                                                 Other. Describe:


                                             Basis for perfection:                      Recorded Mortgage/Promissory Note
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example, a
                                             mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.)


                                             Value of property:                              $

                                             Amount of the claim that is secured:            $ $294,036.34
                                                                                                                                (The sum of the secured and unsecured amounts
                                             Amount of the claim that is unsecured:          $                                  should match the amount in line 7.)




                                             Amount necessary to cure any default as of the date of the petition:               $ $54,992.02



                                             Annual Interest Rate (when case was filed) 3.99%
                                               Fixed
                                               Variable


10.    Is this claim based on a     No
       lease?                                Amount necessary to cure any default as of the date of the petition. $
                                    Yes.


11.    Is this claim subject to a   No
       right to setoff?
                                    Yes.     Identify the property: __________________________________________________________________________




     Official Form 410                                                      Proof of Claim                                                                         page 2
            Case
            Case19-30914-JNP
                 19-30914-JNP Doc
                              Claim
                                  397 Filed
                                       Filed07/07/20
                                             12/12/19 Entered
                                                       Desc Main
                                                              07/07/20
                                                                  Document
                                                                       17:45:38Page
                                                                                 Desc
                                                                                    3 ofMain
                                                                                         46
                                    Document      Page 10 of 34
12. Is all or part of the claim               No
    entitled to priority under
    11 U.S.C. § 507(a)?                                                                                                                                      Amount entitled to
                                              Yes. Check all that apply:
                                                                                                                                                             priority
    A claim may be partly
    priority and partly                            Domestic support obligation (including alimony and child support) under
    nonpriority. For example,                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                 $
    in some categories, the
    law limits the amount
    entitled to priority.                          Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                                       services for personal, family or household use. 11 U.S.C. § 507(a)(7).                                $

                                                   Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                                      before the bankruptcy petition is filed or the debtor’s business ends,
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).                                                           $

                                                   Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).
                                                                                                                                                             $

                                                   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                         $

                                                   Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                         $

                                              *Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of
                                              adjustment.



 Part 3:      Sign Below

The person completing this        Check the appropriate box:
proof of claim must sign and
date it.                             I am the creditor.
FRBP 9011(b).
                                     I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP 5005(a)(2)
authorized courts to establish
                                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
local rules specifying what a
signature is.                        I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

A person who files a              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
fraudulent claim could be         the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fined up to $500,000,
imprisoned for up to 5 years,     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
or both. 18 U.S.C. § 152, 157     correct.
and 3571.
                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on date          December 10, 2019
                                                            MM / DD    / YYYY


                                  /s/ Robert J. Davidow
                                  Signature

                                  Print the name of the person who is completing and signing this claim:

                                  Name                        Robert J. Davidow, Esq.
                                                              First name                               Middle name                               Last name

                                  Title                       Attorney

                                  Company                     Phelan Hallinan Diamond & Jones, PC
                                                              Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                     1617 JFK Boulevard, Suite 1400

                                                              Philadelphia, PA 19103

                                  Contact phone               856-813-5500                                                Email     Robert.Davidow@phelanhallinan.com




  Official Form 410                                                               Proof of Claim                                                                                  page 3
                                     Case 19-30914-JNP               Doc 39       Filed 07/07/20 Entered 07/07/20 17:45:38                             Desc Main
                                                                                 Document     Page 11 of 34
Mortgage Proof of Claim Attachment                                                                                                                                                                          (12/15)

If you file a claim secured by a security interest in the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate instructions

 Part 1: Mortgage and Case Information              Part 2: Total Debt Calculation                      Part 3: Arrearage as of Date of the Petition                         Part 4: Monthly Mortgage Payment

 Case Number:                 19-30914 JNP           Principal balance:               $252,307.53       Principal & interest due:       $24,346.60                           Principal & interest: $1,217.33

                              DANIEL J.
                              COSTELLO, JR A/K/A
                              DANIEL JOSEPH
 Debtor 1:                    COSTELLO               Deferred Principal:              $0.00             Prepetition fees due:           $5,635.84                            Monthly escrow:      $889.28

                                                     Pro Rata MIP/PMI                 $169.78




                                                                                                                                                        Case 19-30914-JNP
                                                                                                        Escrow deficiency for funds                                          Private mortgage
 Debtor 2:                                           Interest due:                    $16,888.72        advanced:                       $19,286.08                           insurance:           $169.78

                                                                                                                                                                             Total monthly
 Last 4 digits to identify:   8821                   Fees, costs due:                 $5,635.84         Projected escrow shortage:      $5,975.11                            payment:             $2,276.39

                              QUICKEN LOANS          Escrow deficiency for
 Creditor:                    INC.                   funds advanced:                  $19,286.08        Less funds on hand:            - $251.61

                              QUICKEN LOANS
 Servicer:                    INC.                   Less total funds on hand:    - $251.61             Total prepetition arrearage:    $54,992.02

 Fixed accrual/daily simple
 interest/other:              Fixed Accrual          Total debt:                      $294,036.34




                                                                                                                                                        Claim 7
 Part 5: Loan Payment History from First Date of Default:




                                                                                                                                                        Filed 12/12/19
                                                                                                                                                        Desc Main Document
                                                                                                                                                        Page 4 of
Official Form 410                                                    Proof of Claim                                                           page 1
                                          Case 19-30914-JNP                               Doc 39              Filed 07/07/20 Entered 07/07/20 17:45:38                                                           Desc Main
                                                                                                             Document     Page 12 of 34

A. Date           B.        C. Funds      D. Amount   E. Description                            F.        G. Prin, int   H. Amount      I. Amount     J. Amount     K. Amount          L.        M. Principal     N. Accured                 O. Escrow     P. Fees/        Q.
              Contractual   Received      Incurred                                         Contractua l   & esc past due to Principal   to Interest   to Escrow     to fees or     Unapplied      balance          interest                  balance       Charges      Unapplied
               Payment                                                                      Due Date      balance                                                   charges          funds                         balance                                 balance    funds balance
               Amount

4/5/2018    $2,067.11       $176.29       $0.00       ESCROW ADVANCE                      2/1/2018        $7,125.25      $0.00          $0.00         $176.29       $0.00        $0.00         $253,060.58      $0.00                        ($1,588.39)   $303.45    $0.00
4/5/2018    $2,067.11       ($176.29)     $0.00       MORTGAGE INSURANCE                  7/1/2018        $7,125.25      $0.00          $0.00         ($176.29)     $0.00        $0.00         $253,060.58      $0.00                        ($1,588.39)   $303.45    $0.00
                                                      DISBURSEMENT
4/11/2018   $2,067.11       $1.50         $0.00       DISCHARGE SERVICE FEE                               $7,125.25      $0.00          $0.00         $0.00         $0.00        $0.00         $253,060.58      $0.00                        ($1,588.39)   $303.45    $0.00
4/11/2018   $2,067.11       $72.00        $0.00       LOSS MITIGATION - ASSIGNMENT                        $7,125.25      $0.00          $0.00         $0.00         $0.00        $0.00         $253,060.58      $0.00                        ($1,588.39)   $303.45    $0.00
                                                      OF MORTGAGE
4/13/2018   $2,067.11       $1,881.97     $0.00       ESCROW ADVANCE                      2/1/2018        $7,125.25      $0.00          $0.00         $1,881.97     $0.00        $0.00         $253,060.58      $0.00                        ($3,470.36)   $303.45    $0.00
4/13/2018   $2,067.11       ($1,881.97)   $0.00       OTHER TAX DISBURSEMENT              4/1/2018        $7,125.25      $0.00          $0.00         ($1,881.97)   $0.00        $0.00         $253,060.58      $0.00                        ($3,470.36)   $303.45    $0.00
4/16/2018   $2,067.11       $48.69        $0.00       LATE CHARGE ASSESSMENT                              $7,125.25      $0.00          $0.00         $0.00         $48.69       $0.00         $253,060.58      $0.00                        ($3,470.36)   $352.14    $0.00




                                                                                                                                                                                                                        Case 19-30914-JNP
4/30/2018   $2,529.07       $20.00        $0.00       PROPERTY INSPECTION -                               $5,058.14      $0.00          $0.00         $0.00         $0.00        $0.00         $253,060.58      $0.00                        ($2,620.58)   $352.14    $0.00
                                                      INSPECTION
4/30/2018   $2,529.07       $2,067.11     $0.00       PAYMENT                             2/1/2018        $5,058.14      $375.90        $841.43       $849.78       $0.00        $0.00         $252,684.68      $0.00                        ($2,620.58)   $352.14    $0.00
4/30/2018   $2,529.07       ($849.78)     $0.00       REPAY OF ESCROW ADVANCE             2/1/2018        $5,058.14      $0.00          $0.00         ($849.78)     $0.00        $0.00         $252,684.68      $0.00                        ($2,620.58)   $352.14    $0.00
5/4/2018    $2,529.07       $176.29       $0.00       ESCROW ADVANCE                      3/1/2018        $7,587.21      $0.00          $0.00         $176.29       $0.00        $0.00         $252,684.68      $0.00                        ($2,796.87)   $352.14    $0.00
5/4/2018    $2,529.07       ($176.29)     $0.00       MORTGAGE INSURANCE                  7/1/2018        $7,587.21      $0.00          $0.00         ($176.29)     $0.00        $0.00         $252,684.68      $0.00                        ($2,796.87)   $352.14    $0.00
                                                      DISBURSEMENT
5/16/2018   $2,529.07       $48.69        $0.00       LATE CHARGE ASSESSMENT                              $7,587.21      $0.00          $0.00         $0.00         $48.69       $0.00         $252,684.68      $0.00                        ($2,796.87)   $400.83    $0.00
5/30/2018   $2,529.07       $20.00        $0.00       PROPERTY INSPECTION -                               $7,587.21      $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($2,796.87)   $400.83    $0.00
                                                      INSPECTION
6/4/2018    $2,529.07       $176.29       $0.00       ESCROW ADVANCE                      3/1/2018        $10,116.28     $0.00          $0.00         $176.29       $0.00        $0.00         $252,684.68      $0.00                        ($2,973.16)   $400.83    $0.00
6/4/2018    $2,529.07       ($176.29)     $0.00       MORTGAGE INSURANCE                  7/1/2018        $10,116.28     $0.00          $0.00         ($176.29)     $0.00        $0.00         $252,684.68      $0.00                        ($2,973.16)   $400.83    $0.00
                                                      DISBURSEMENT
6/6/2018    $2,529.07       $769.00       $0.00       INSURANCE REFUND                    3/1/2018        $10,116.28     $0.00          $0.00         $769.00       $0.00        $0.00         $252,684.68      $0.00                        ($2,204.16)   $400.83    $0.00
6/6/2018    $2,529.07       ($769.00)     $0.00       REPAY OF ESCROW ADVANCE             3/1/2018        $10,116.28     $0.00          $0.00         ($769.00)     $0.00        $0.00         $252,684.68      $0.00                        ($2,204.16)   $400.83    $0.00
6/11/2018   $2,529.07       $1,784.00     $0.00       INSURANCE REFUND                    3/1/2018        $10,116.28     $0.00          $0.00         $1,784.00     $0.00        $0.00         $252,684.68      $0.00                        ($420.16)     $400.83    $0.00
6/11/2018   $2,529.07       ($1,784.00)   $0.00       REPAY OF ESCROW ADVANCE             3/1/2018        $10,116.28     $0.00          $0.00         ($1,784.00)   $0.00        $0.00         $252,684.68      $0.00                        ($420.16)     $400.83    $0.00




                                                                                                                                                                                                                        Claim 7
6/16/2018   $2,529.07       $48.69        $0.00       LATE CHARGE ASSESSMENT                              $10,116.28     $0.00          $0.00         $0.00         $48.69       $0.00         $252,684.68      $0.00                        ($420.16)     $449.52    $0.00
7/2/2018    $2,020.94       $20.00        $0.00       PROPERTY INSPECTION -                               $10,104.70     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($420.16)     $449.52    $0.00
                                                      INSPECTION
7/5/2018    $2,020.94       $0.00         $20.00      PROPERTY INSPECTION -                               $10,104.70     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $469.52    $0.00
                                                      INSPECTION
7/5/2018    $2,020.94       ($20.00)      $0.00       PROPERTY INSPECTION -                               $10,104.70     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $469.52    $0.00
                                                      INSPECTION




                                                                                                                                                                                                                        Filed 12/12/19
7/5/2018    $2,020.94       $176.29       $0.00       ESCROW ADVANCE                      3/1/2018        $10,104.70     $0.00          $0.00         $176.29       $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $469.52    $0.00
7/5/2018    $2,020.94       ($176.29)     $0.00       MORTGAGE INSURANCE                  7/1/2018        $10,104.70     $0.00          $0.00         ($176.29)     $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $469.52    $0.00
                                                      DISBURSEMENT
7/16/2018   $2,020.94       $48.69        $0.00       LATE CHARGE ASSESSMENT                              $10,104.70     $0.00          $0.00         $0.00         $48.69       $0.00         $252,684.68      $0.00                        ($596.45)     $518.21    $0.00
7/26/2018   $2,020.94       $252,684.68   $0.00       BUYBACKS                            3/1/2018        $10,104.70     $252,684.68    $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $518.21    $0.00
7/26/2018   $2,020.94       $5,022.16     $0.00       BUYBACKS                            3/1/2018        $10,104.70     $0.00          $5,022.16     $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $518.21    $0.00
8/1/2018    $2,020.94       $20.00        $0.00       PROPERTY INSPECTION -                               $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $518.21    $0.00
                                                      INSPECTION
8/2/2018    $2,020.94       $0.00         $20.00      PROPERTY INSPECTION -                               $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $538.21    $0.00
                                                      INSPECTION
8/2/2018    $2,020.94       ($20.00)      $0.00       PROPERTY INSPECTION -                               $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($596.45)     $538.21    $0.00
                                                      INSPECTION




                                                                                                                                                                                                                        Desc Main Document
8/3/2018    $2,020.94       $173.10       $0.00       ESCROW ADVANCE                      3/1/2018        $12,125.64     $0.00          $0.00         $173.10       $0.00        $0.00         $252,684.68      $0.00                        ($769.55)     $538.21    $0.00
8/3/2018    $2,020.94       ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019        $12,125.64     $0.00          $0.00         ($173.10)     $0.00        $0.00         $252,684.68      $0.00                        ($769.55)     $538.21    $0.00
                                                      DISBURSEMENT
8/7/2018    $2,020.94       $0.00         ($40.00)    PROPERTY INSPECTION -                               $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($2,798.04)   $498.21    $0.00
                                                      INSPECTION
8/7/2018    $2,020.94       $0.00         $40.00      PROPERTY INSPECTION -                               $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($2,798.04)   $538.21    $0.00
                                                      INSPECTION
8/7/2018    $2,020.94       $2,028.49     $0.00       ESCROW ADVANCE                      3/1/2018        $12,125.64     $0.00          $0.00         $2,028.49     $0.00        $0.00         $252,684.68      $0.00                        ($2,798.04)   $538.21    $0.00
8/7/2018    $2,020.94       ($2,028.49)   $0.00       OTHER TAX DISBURSEMENT              7/1/2018        $12,125.64     $0.00          $0.00         ($2,028.49)   $0.00        $0.00         $252,684.68      $0.00                        ($2,798.04)   $538.21    $0.00
8/15/2018   $2,020.94       $270.18       $0.00       ESCROW ADVANCE                      3/1/2018        $12,125.64     $0.00          $0.00         $270.18       $0.00        $0.00         $252,684.68      $0.00                        ($3,068.22)   $538.21    $0.00
8/15/2018   $2,020.94       ($270.18)     $0.00       TAX DISBURSEMENT                    5/1/2018        $12,125.64     $0.00          $0.00         ($270.18)     $0.00        $0.00         $252,684.68      $0.00                        ($3,068.22)   $538.21    $0.00
8/16/2018   $2,020.94       $48.69        $0.00       LATE CHARGE ASSESSMENT                              $12,125.64     $0.00          $0.00         $0.00         $48.69       $0.00         $252,684.68      $0.00                        ($3,068.22)   $586.90    $0.00
8/23/2018   $2,020.94       $100.00       $0.00       PROPERTY PRESERVATION - VACANT                      $12,125.64     $0.00          $0.00         $0.00         $0.00        $0.00         $252,684.68      $0.00                        ($3,068.22)   $586.90    $0.00
                                                      PROPERTY REGISTRATION CITY/COUNTY
                                                      FEE




                                                                                                                                                                                                                        Page 5 of
                                       Case 19-30914-JNP                             Doc 39          Filed 07/07/20 Entered 07/07/20 17:45:38                              Desc Main
                                                                                                    Document     Page 13 of 34

8/23/2018    $2,020.94   $500.00       $0.00     PROPERTY PRESERVATION - VACANT                  $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $586.90     $0.00
                                                 PROPERTY REGISTRATION CITY/COUNTY
                                                 FEE

8/29/2018    $2,020.94   $0.00         $55.00    FORECLOSURE - SPECIAL PROCESS                   $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $641.90     $0.00
8/29/2018    $2,020.94   $0.00         $100.00   FORECLOSURE - CERTIFIED COPIES                  $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $741.90     $0.00
8/29/2018    $2,020.94   $0.00         $250.00   FORECLOSURE - FILING FEE                        $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $991.90     $0.00
8/29/2018    $2,020.94   $0.00         $325.00   FORECLOSURE - TITLE COST                        $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $1,316.90   $0.00
8/29/2018    $2,020.94   $0.00         $990.67   FORECLOSURE - ALLOWABLE                         $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $2,307.57   $0.00
8/29/2018    $2,020.94   $0.00         $496.83   FORECLOSURE - ALLOWABLE                         $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $2,804.40   $0.00
8/29/2018    $2,020.94   $0.00         $50.00    FORECLOSURE - BREACH LETTER                     $12,125.64   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $2,854.40   $0.00
9/4/2018     $2,020.94   $20.00        $0.00     PROPERTY INSPECTION -                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,068.22)   $2,854.40   $0.00
                                                 INSPECTION
9/5/2018     $2,020.94   $0.00         $20.00    PROPERTY INSPECTION -                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $2,874.40   $0.00
                                                 INSPECTION
9/5/2018     $2,020.94   ($20.00)      $0.00     PROPERTY INSPECTION -                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $2,874.40   $0.00




                                                                                                                                                                                  Case 19-30914-JNP
                                                 INSPECTION
9/5/2018     $2,020.94   $0.00         $25.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $2,899.40   $0.00
9/5/2018     $2,020.94   $0.00         $63.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $2,962.40   $0.00
9/5/2018     $2,020.94   $0.00         $22.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $2,984.40   $0.00
9/5/2018     $2,020.94   $0.00         $85.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,069.40   $0.00
9/5/2018     $2,020.94   $0.00         $69.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,138.40   $0.00
9/5/2018     $2,020.94   $0.00         $16.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,154.40   $0.00
9/5/2018     $2,020.94   $0.00         $24.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,178.40   $0.00
9/5/2018     $2,020.94   $0.00         $16.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,194.40   $0.00
9/5/2018     $2,020.94   $0.00         $69.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,263.40   $0.00
9/5/2018     $2,020.94   $0.00         $16.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,279.40   $0.00
9/5/2018     $2,020.94   $173.10       $0.00     ESCROW ADVANCE                      3/1/2018    $14,146.58   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,279.40   $0.00
9/5/2018     $2,020.94   ($173.10)     $0.00     MORTGAGE INSURANCE                  7/1/2019    $14,146.58   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,279.40   $0.00
                                                 DISBURSEMENT
9/12/2018    $2,020.94   $0.00         $69.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,348.40   $0.00
9/12/2018    $2,020.94   $0.00         $16.00    FORECLOSURE - PROCESS                           $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,364.40   $0.00




                                                                                                                                                                                  Claim 7
9/12/2018    $2,020.94   $0.00         $595.00   FORECLOSURE - ALLOWABLE                         $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $3,959.40   $0.00
9/13/2018    $2,020.94   $0.00         $48.00    FORECLOSURE - NOTICE OF                         $14,146.58   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $4,007.40   $0.00
                                                 PENDENCY
10/4/2018    $2,020.94   $20.00        $0.00     PROPERTY INSPECTION -                           $16,213.44   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,241.32)   $4,007.40   $0.00
                                                 INSPECTION
10/5/2018    $2,020.94   $173.10       $0.00     ESCROW ADVANCE                      3/1/2018    $16,213.44   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($3,414.42)   $4,007.40   $0.00
10/5/2018    $2,020.94   ($173.10)     $0.00     MORTGAGE INSURANCE                  7/1/2019    $16,213.44   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($3,414.42)   $4,007.40   $0.00




                                                                                                                                                                                  Filed 12/12/19
                                                 DISBURSEMENT
10/8/2018    $2,020.94   $0.00         $20.00    PROPERTY INSPECTION -                           $16,213.44   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,414.42)   $4,027.40   $0.00
                                                 INSPECTION
10/8/2018    $2,020.94   ($20.00)      $0.00     PROPERTY INSPECTION -                           $16,213.44   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($3,414.42)   $4,027.40   $0.00
                                                 INSPECTION
10/19/2018   $2,020.94   $90.00        $0.00     FORECLOSURE - CERTIFIED COPIES                  $16,213.44   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,442.90)   $4,027.40   $0.00
10/19/2018   $2,020.94   $75.00        $0.00     FORECLOSURE - TITLE COST                        $16,213.44   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,442.90)   $4,027.40   $0.00
10/19/2018   $2,020.94   $2,028.48     $0.00     ESCROW ADVANCE                      3/1/2018    $16,213.44   $0.00   $0.00   $2,028.48     $0.00   $0.00   $252,684.68   $0.00                        ($5,442.90)   $4,027.40   $0.00
10/19/2018   $2,020.94   ($2,028.48)   $0.00     OTHER TAX DISBURSEMENT              10/1/2018   $16,213.44   $0.00   $0.00   ($2,028.48)   $0.00   $0.00   $252,684.68   $0.00                        ($5,442.90)   $4,027.40   $0.00
11/3/2018    $2,020.94   $173.10       $0.00     ESCROW ADVANCE                      3/1/2018    $18,280.30   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($5,616.00)   $4,027.40   $0.00
11/3/2018    $2,020.94   ($173.10)     $0.00     MORTGAGE INSURANCE                  7/1/2019    $18,280.30   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($5,616.00)   $4,027.40   $0.00
                                                 DISBURSEMENT




                                                                                                                                                                                  Desc Main Document
11/5/2018    $2,020.94   $20.00        $0.00     PROPERTY INSPECTION -                           $18,280.30   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,616.00)   $4,027.40   $0.00
                                                 INSPECTION
11/6/2018    $2,020.94   $0.00         $20.00    PROPERTY INSPECTION -                           $18,280.30   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,616.00)   $4,047.40   $0.00
                                                 INSPECTION
11/6/2018    $2,020.94   ($20.00)      $0.00     PROPERTY INSPECTION -                           $18,280.30   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,616.00)   $4,047.40   $0.00
                                                 INSPECTION
12/5/2018    $2,020.94   $20.00        $0.00     PROPERTY INSPECTION -                           $20,347.16   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($5,789.10)   $4,047.40   $0.00
                                                 INSPECTION
12/5/2018    $2,020.94   $173.10       $0.00     ESCROW ADVANCE                      3/1/2018    $20,347.16   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($5,789.10)   $4,047.40   $0.00
12/5/2018    $2,020.94   ($173.10)     $0.00     MORTGAGE INSURANCE                  7/1/2019    $20,347.16   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($5,789.10)   $4,047.40   $0.00
                                                 DISBURSEMENT
12/13/2018   $2,020.94   $2,618.00     $0.00     ESCROW ADVANCE                      3/1/2018    $20,347.16   $0.00   $0.00   $2,618.00     $0.00   $0.00   $252,684.68   $0.00                        ($8,407.10)   $4,047.40   $0.00
12/13/2018   $2,020.94   ($2,618.00)   $0.00     HAZARD INS DISBURSEMENT             4/1/2018    $20,347.16   $0.00   $0.00   ($2,618.00)   $0.00   $0.00   $252,684.68   $0.00                        ($8,407.10)   $4,047.40   $0.00
12/31/2018   $2,020.94   $758.82       $0.00     ESCROW ADVANCE                      3/1/2018    $20,347.16   $0.00   $0.00   $758.82       $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)   $4,047.40   $0.00
12/31/2018   $2,020.94   ($758.82)     $0.00     TAX DISBURSEMENT                    1/1/2019    $20,347.16   $0.00   $0.00   ($758.82)     $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)   $4,047.40   $0.00
1/2/2019     $2,020.94   $0.00         $50.00    FORECLOSURE - FILING FEE                        $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)   $4,097.40   $0.00




                                                                                                                                                                                  Page 6 of
                                      Case 19-30914-JNP                               Doc 39         Filed 07/07/20 Entered 07/07/20 17:45:38                              Desc Main
                                                                                                    Document     Page 14 of 34

1/2/2019    $2,020.94   $0.00         $50.00      FORECLOSURE - FILING FEE                       $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)    $4,147.40   $0.00
1/2/2019    $2,020.94   $0.00         $85.00      FORECLOSURE - CERTIFIED COPIES                 $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)    $4,232.40   $0.00
1/2/2019    $2,020.94   $0.00         $148.75     FORECLOSURE - ALLOWABLE                        $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)    $4,381.15   $0.00
1/2/2019    $2,020.94   $0.00         $4.87       FORECLOSURE - STATUTORY                        $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)    $4,386.02   $0.00
                                                  MAILINGS
1/2/2019    $2,020.94   $0.00         $3.92       FORECLOSURE - STATUTORY                        $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,165.92)    $4,389.94   $0.00
                                                  MAILINGS
1/4/2019    $2,020.94   $4.13         $0.00       FORECLOSURE - STATUTORY                        $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,389.94   $0.00
                                                  MAILINGS
1/4/2019    $2,020.94   $0.00         $75.00      FORECLOSURE - TAX                              $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,464.94   $0.00
                                                  SEARCH/DELINQUENT TAX REPORT
1/4/2019    $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018   $22,414.02   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,464.94   $0.00
1/4/2019    $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019   $22,414.02   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,464.94   $0.00
                                                  DISBURSEMENT
1/7/2019    $2,020.94   $15.00        $0.00       PROPERTY INSPECTION -                          $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,464.94   $0.00




                                                                                                                                                                                  Case 19-30914-JNP
                                                  INSPECTION
1/10/2019   $2,020.94   $0.00         $15.00      PROPERTY INSPECTION -                          $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,479.94   $0.00
                                                  INSPECTION
1/10/2019   $2,020.94   ($15.00)      $0.00       PROPERTY INSPECTION -                          $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $4,479.94   $0.00
                                                  INSPECTION
1/11/2019   $2,020.94   $0.00         $1,000.00   FORECLOSURE - COMMISSION FEE                   $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($9,339.02)    $5,479.94   $0.00
1/17/2019   $2,020.94   $1,955.23     $0.00       ESCROW ADVANCE                      3/1/2018   $22,414.02   $0.00   $0.00   $1,955.23     $0.00   $0.00   $252,684.68   $0.00                        ($11,294.25)   $5,479.94   $0.00
1/17/2019   $2,020.94   ($1,955.23)   $0.00       OTHER TAX DISBURSEMENT              1/1/2019   $22,414.02   $0.00   $0.00   ($1,955.23)   $0.00   $0.00   $252,684.68   $0.00                        ($11,294.25)   $5,479.94   $0.00
1/30/2019   $2,020.94   $435.00       $0.00       APPRAISAL - APPRAISAL                          $22,414.02   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,294.25)   $5,479.94   $0.00
2/4/2019    $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018   $24,480.88   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,479.94   $0.00
2/4/2019    $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019   $24,480.88   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,479.94   $0.00
                                                  DISBURSEMENT
2/11/2019   $2,020.94   $75.00        $0.00       DEFAULT SERVICE - RE-                          $24,480.88   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,479.94   $0.00
                                                  REGISTRATION SERVICES
2/11/2019   $2,020.94   $500.00       $0.00       PROPERTY PRESERVATION - VACANT                 $24,480.88   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,479.94   $0.00
                                                  PROPERTY REGISTRATION CITY/COUNTY




                                                                                                                                                                                  Claim 7
                                                  FEE

2/11/2019   $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                          $24,480.88   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,479.94   $0.00
                                                  INSPECTION
2/12/2019   $2,020.94   $0.00         $20.00      PROPERTY INSPECTION -                          $24,480.88   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,499.94   $0.00
                                                  INSPECTION
2/12/2019   $2,020.94   ($20.00)      $0.00       PROPERTY INSPECTION -                          $24,480.88   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,467.35)   $5,499.94   $0.00
                                                  INSPECTION




                                                                                                                                                                                  Filed 12/12/19
3/4/2019    $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018   $27,242.98   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,499.94   $0.00
3/4/2019    $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019   $27,242.98   $0.00   $0.00   ($173.10)     $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,499.94   $0.00
                                                  DISBURSEMENT
3/13/2019   $2,020.94   $0.00         $50.00      FORECLOSURE - CIVIL LITIGATION                 $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,549.94   $0.00
3/13/2019   $2,020.94   $0.00         $4.13       FORECLOSURE - STATUTORY                        $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,554.07   $0.00
                                                  MAILINGS
3/13/2019   $2,020.94   $0.00         $3.92       FORECLOSURE - STATUTORY                        $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,557.99   $0.00
                                                  MAILINGS
3/13/2019   $2,020.94   $0.00         $3.92       FORECLOSURE - STATUTORY                        $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,561.91   $0.00
                                                  MAILINGS
3/14/2019   $2,020.94   $100.00       $0.00       BANKRUPTCY - PROOF OF CLAIM                    $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,561.91   $0.00
3/18/2019   $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                          $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,561.91   $0.00




                                                                                                                                                                                  Desc Main Document
                                                  INSPECTION
3/29/2019   $2,020.94   $0.00         ($55.00)    FORECLOSURE - SPECIAL PROCESS                  $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,506.91   $0.00
3/29/2019   $2,020.94   $0.00         ($20.76)    FORECLOSURE - STATUTORY                        $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,486.15   $0.00
                                                  MAILINGS
3/29/2019   $2,020.94   $0.00         ($185.00)   FORECLOSURE - CERTIFIED COPIES                 $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,301.15   $0.00
3/29/2019   $2,020.94   $0.00         ($50.00)    FORECLOSURE - FILING FEE                       $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,251.15   $0.00
3/29/2019   $2,020.94   $0.00         ($69.00)    FORECLOSURE - PROCESS                          $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
3/29/2019   $2,020.94   $55.00        $0.00       FORECLOSURE - SPECIAL PROCESS                  $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
3/29/2019   $2,020.94   $20.76        $0.00       FORECLOSURE - STATUTORY                        $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
                                                  MAILINGS
3/29/2019   $2,020.94   $185.00       $0.00       FORECLOSURE - CERTIFIED COPIES                 $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
3/29/2019   $2,020.94   $50.00        $0.00       FORECLOSURE - FILING FEE                       $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
3/29/2019   $2,020.94   $69.00        $0.00       FORECLOSURE - PROCESS                          $27,242.98   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
4/4/2019    $2,020.94   $400.00       $0.00       BANKRUPTCY - PROOF OF CLAIM                    $29,515.53   $0.00   $0.00   $0.00         $0.00   $0.00   $252,684.68   $0.00                        ($11,640.45)   $5,182.15   $0.00
4/5/2019    $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018   $29,515.53   $0.00   $0.00   $173.10       $0.00   $0.00   $252,684.68   $0.00                        ($11,813.55)   $5,182.15   $0.00




                                                                                                                                                                                  Page 7 of
                                       Case 19-30914-JNP                               Doc 39          Filed 07/07/20 Entered 07/07/20 17:45:38                                         Desc Main
                                                                                                      Document     Page 15 of 34

4/5/2019     $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019    $29,515.53   $0.00     $0.00     ($173.10)     $0.00    $0.00         $252,684.68   $0.00                        ($11,813.55)   $5,182.15   $0.00
                                                   DISBURSEMENT
4/8/2019     $2,020.94   $2,704.00     $0.00       ESCROW ADVANCE                      3/1/2018    $29,515.53   $0.00     $0.00     $2,704.00     $0.00    $0.00         $252,684.68   $0.00                        ($14,517.55)   $5,182.15   $0.00
4/8/2019     $2,020.94   ($2,704.00)   $0.00       HAZARD INS DISBURSEMENT             4/1/2019    $29,515.53   $0.00     $0.00     ($2,704.00)   $0.00    $0.00         $252,684.68   $0.00                        ($14,517.55)   $5,182.15   $0.00
4/12/2019    $2,020.94   $1,955.23     $0.00       ESCROW ADVANCE                      3/1/2018    $29,515.53   $0.00     $0.00     $1,955.23     $0.00    $0.00         $252,684.68   $0.00                        ($16,472.78)   $5,182.15   $0.00
4/12/2019    $2,020.94   ($1,955.23)   $0.00       OTHER TAX DISBURSEMENT              4/1/2019    $29,515.53   $0.00     $0.00     ($1,955.23)   $0.00    $0.00         $252,684.68   $0.00                        ($16,472.78)   $5,182.15   $0.00
5/2/2019     $2,020.94   $390.00       $0.00       ESCROW ADVANCE                      3/1/2018    $31,788.08   $0.00     $0.00     $390.00       $0.00    $0.00         $252,684.68   $0.00                        ($16,862.78)   $5,182.15   $0.00
5/2/2019     $2,020.94   ($390.00)     $0.00       ESCROW DISB TO NEW BUYER            12/1/2018   $31,788.08   $0.00     $0.00     ($390.00)     $0.00    $0.00         $252,684.68   $0.00                        ($16,862.78)   $5,182.15   $0.00
5/3/2019     $2,020.94   $125.00       $0.00       BANKRUPTCY - PAYMENT CHANGE                     $31,788.08   $0.00     $0.00     $0.00         $0.00    $0.00         $252,684.68   $0.00                        ($17,035.88)   $5,182.15   $0.00
                                                   NOTICE
5/3/2019     $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018    $31,788.08   $0.00     $0.00     $173.10       $0.00    $0.00         $252,684.68   $0.00                        ($17,035.88)   $5,182.15   $0.00
5/3/2019     $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019    $31,788.08   $0.00     $0.00     ($173.10)     $0.00    $0.00         $252,684.68   $0.00                        ($17,035.88)   $5,182.15   $0.00
                                                   DISBURSEMENT
5/10/2019    $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $31,788.08   $0.00     $0.00     $0.00         $0.00    $0.00         $252,684.68   $0.00                        ($17,035.88)   $5,182.15   $0.00
                                                   INSPECTION




                                                                                                                                                                                               Case 19-30914-JNP
6/3/2019     $2,020.94   $125.00       $0.00       BANKRUPTCY - PAYMENT CHANGE                     $34,076.75   $0.00     $0.00     $0.00         $0.00    $0.00         $252,684.68   $0.00                        ($17,035.88)   $5,182.15   $0.00
                                                   NOTICE
6/5/2019     $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      3/1/2018    $34,076.75   $0.00     $0.00     $173.10       $0.00    $0.00         $252,684.68   $0.00                        ($17,208.98)   $5,182.15   $0.00
6/5/2019     $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019    $34,076.75   $0.00     $0.00     ($173.10)     $0.00    $0.00         $252,684.68   $0.00                        ($17,208.98)   $5,182.15   $0.00
                                                   DISBURSEMENT
6/6/2019     $2,020.94   $2,272.55     $0.00       PAYMENT                             3/1/2018    $34,076.75   $0.00     $0.00     $0.00         $0.00    $2,272.55     $252,684.68   $0.00                        ($17,208.98)   $5,182.15   $2,272.55
6/7/2019     $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $32,055.81   $0.00     $0.00     $0.00         $0.00    $0.00         $252,684.68   $0.00                        ($16,405.37)   $5,182.15   $2,272.55
                                                   INSPECTION
6/7/2019     $2,020.94   $0.00         $0.00       PAYMENT                             3/1/2018    $32,055.81   $377.15   $840.18   $803.61       $0.00    ($2,020.94)   $252,307.53   $0.00                        ($16,405.37)   $5,182.15   $251.61
6/7/2019     $2,020.94   ($803.61)     $0.00       REPAY OF ESCROW ADVANCE             3/1/2018    $32,055.81   $0.00     $0.00     ($803.61)     $0.00    $0.00         $252,307.53   $0.00                        ($16,405.37)   $5,182.15   $251.61
6/25/2019    $2,020.94   $425.00       $0.00       BANKRUPTCY - MOTION FOR RELIEF                  $32,055.81   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,405.37)   $5,182.15   $251.61
6/26/2019    $2,020.94   $0.00         $75.00      FORECLOSURE - CIVIL LITIGATION                  $32,055.81   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,405.37)   $5,257.15   $251.61
6/26/2019    $2,020.94   $0.00         $50.00      FORECLOSURE - CIVIL LITIGATION                  $32,055.81   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,405.37)   $5,307.15   $251.61
7/5/2019     $2,020.94   $173.10       $0.00       ESCROW ADVANCE                      4/1/2018    $34,376.24   $0.00     $0.00     $173.10       $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,307.15   $251.61
7/5/2019     $2,020.94   ($173.10)     $0.00       MORTGAGE INSURANCE                  7/1/2019    $34,376.24   $0.00     $0.00     ($173.10)     $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,307.15   $251.61
                                                   DISBURSEMENT




                                                                                                                                                                                               Claim 7
7/9/2019     $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,307.15   $251.61
                                                   INSPECTION
7/25/2019    $2,020.94   $0.00         ($175.00)   FORECLOSURE - CIVIL LITIGATION                  $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,132.15   $251.61
7/25/2019    $2,020.94   $175.00       $0.00       FORECLOSURE - CIVIL LITIGATION                  $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,132.15   $251.61
7/25/2019    $2,020.94   $181.00       $0.00       BANKRUPTCY - BANKRUPTCY FILING                  $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,132.15   $251.61
                                                   COSTS
7/25/2019    $2,020.94   $850.00       $0.00       BANKRUPTCY - MOTION FOR RELIEF                  $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,132.15   $251.61




                                                                                                                                                                                               Filed 12/12/19
7/26/2019    $2,020.94   $125.00       $0.00       BANKRUPTCY - PAYMENT CHANGE                     $34,376.24   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($16,578.47)   $5,132.15   $251.61
                                                   NOTICE
8/3/2019     $2,020.94   $169.78       $0.00       ESCROW ADVANCE                      4/1/2018    $36,696.67   $0.00     $0.00     $169.78       $0.00    $0.00         $252,307.53   $0.00                        ($16,748.25)   $5,132.15   $251.61
8/3/2019     $2,020.94   ($169.78)     $0.00       MORTGAGE INSURANCE                  7/1/2020    $36,696.67   $0.00     $0.00     ($169.78)     $0.00    $0.00         $252,307.53   $0.00                        ($16,748.25)   $5,132.15   $251.61
                                                   DISBURSEMENT
8/9/2019     $2,020.94   $75.00        $0.00       DEFAULT SERVICE - RE-                           $36,696.67   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($18,776.74)   $5,132.15   $251.61
                                                   REGISTRATION SERVICES
8/9/2019     $2,020.94   $500.00       $0.00       PROPERTY PRESERVATION - VACANT                  $36,696.67   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($18,776.74)   $5,132.15   $251.61
                                                   PROPERTY REGISTRATION CITY/COUNTY
                                                   FEE

8/9/2019     $2,020.94   $2,028.49     $0.00       ESCROW ADVANCE                      4/1/2018    $36,696.67   $0.00     $0.00     $2,028.49     $0.00    $0.00         $252,307.53   $0.00                        ($18,776.74)   $5,132.15   $251.61
8/9/2019     $2,020.94   ($2,028.49)   $0.00       OTHER TAX DISBURSEMENT              7/1/2019    $36,696.67   $0.00     $0.00     ($2,028.49)   $0.00    $0.00         $252,307.53   $0.00                        ($18,776.74)   $5,132.15   $251.61




                                                                                                                                                                                               Desc Main Document
8/13/2019    $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $36,696.67   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($18,776.74)   $5,132.15   $251.61
                                                   INSPECTION
9/5/2019     $2,020.94   $169.78       $0.00       ESCROW ADVANCE                      4/1/2018    $39,017.10   $0.00     $0.00     $169.78       $0.00    $0.00         $252,307.53   $0.00                        ($18,946.52)   $5,132.15   $251.61
9/5/2019     $2,020.94   ($169.78)     $0.00       MORTGAGE INSURANCE                  7/1/2020    $39,017.10   $0.00     $0.00     ($169.78)     $0.00    $0.00         $252,307.53   $0.00                        ($18,946.52)   $5,132.15   $251.61
                                                   DISBURSEMENT
9/10/2019    $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $39,017.10   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($18,946.52)   $5,132.15   $251.61
                                                   INSPECTION
9/16/2019    $2,020.94   $48.69        $0.00       LATE CHARGE ASSESSMENT                          $39,017.10   $0.00     $0.00     $0.00         $48.69   $0.00         $252,307.53   $0.00                        ($18,946.52)   $5,180.84   $251.61
10/4/2019    $2,020.94   $169.78       $0.00       ESCROW ADVANCE                      4/1/2018    $41,337.53   $0.00     $0.00     $169.78       $0.00    $0.00         $252,307.53   $0.00                        ($19,116.30)   $5,180.84   $251.61
10/4/2019    $2,020.94   ($169.78)     $0.00       MORTGAGE INSURANCE                  7/1/2020    $41,337.53   $0.00     $0.00     ($169.78)     $0.00    $0.00         $252,307.53   $0.00                        ($19,116.30)   $5,180.84   $251.61
                                                   DISBURSEMENT
10/10/2019   $2,020.94   $20.00        $0.00       PROPERTY INSPECTION -                           $41,337.53   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($19,116.30)   $5,180.84   $251.61
                                                   INSPECTION
10/11/2019   $2,020.94   $0.00         $20.00      PROPERTY INSPECTION -                           $41,337.53   $0.00     $0.00     $0.00         $0.00    $0.00         $252,307.53   $0.00                        ($19,116.30)   $5,200.84   $251.61
                                                   INSPECTION




                                                                                                                                                                                               Page 8 of
                                     Case 19-30914-JNP                        Doc 39         Filed 07/07/20 Entered 07/07/20 17:45:38                            Desc Main
                                                                                            Document     Page 16 of 34

10/11/2019   $2,020.94   ($20.00)    $0.00     PROPERTY INSPECTION -                     $41,337.53   $0.00   $0.00   $0.00       $0.00   $0.00   $252,307.53   $0.00                        ($19,116.30)   $5,200.84   $251.61
                                               INSPECTION
10/16/2019   $2,020.94   $75.00      $0.00     FORECLOSURE - POSTPONE/RESET              $41,337.53   $0.00   $0.00   $0.00       $0.00   $0.00   $252,307.53   $0.00                        ($19,116.30)   $5,200.84   $251.61
                                               SALE
10/16/2019   $2,020.94   $0.00       $435.00   APPRAISAL - APPRAISAL                     $41,337.53   $0.00   $0.00   $0.00       $0.00   $0.00   $252,307.53   $0.00                        ($19,116.30)   $5,635.84   $251.61
11/4/2019    $2,020.94   $169.78     $0.00     ESCROW ADVANCE                 4/1/2018   $43,657.96   $0.00   $0.00   $169.78     $0.00   $0.00   $252,307.53   $0.00                        ($19,286.08)   $5,635.84   $251.61
11/4/2019    $2,020.94   ($169.78)   $0.00     MORTGAGE INSURANCE             7/1/2020   $43,657.96   $0.00   $0.00   ($169.78)   $0.00   $0.00   $252,307.53   $0.00                        ($19,286.08)   $5,635.84   $251.61
                                               DISBURSEMENT




                                                                                                                                                                        Case 19-30914-JNP
                                                                                                                                                                        Claim 7
                                                                                                                                                                        Filed 12/12/19
                                                                                                                                                                        Desc Main Document
                                                                                                                                                                        Page 9 of
 Case 19-30914-JNP        Doc
                          Claim
                              397 Filed
                                   Filed 07/07/20
                                         12/12/19 Entered
                                                   Desc Main
                                                           07/07/20
                                                              Document
                                                                    17:45:38Page
                                                                               Desc
                                                                                 10 of
                                                                                    Main
                                                                                       46
                                 Document      Page 17 of 34



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500

 Attorneys for QUICKEN LOANS INC.
 In Re:                                                   Case No: 19-30914 - JNP

 Daniel J. Costello, Jr a/k/a Daniel Joseph Costello      Judge: JERROLD N. POSLUSNY
                                                          JR.

                                                          Chapter: 13

                          CERTIFICATION OF SERVICE

     1.    I, Aaron Thomas:

               represent the ______________________ in the above-captioned matter.

             am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents QUICKEN LOANS INC. in the above captioned matter.

             am the _________________ in the above case and am representing
           myself.

     2.    On the date below, I sent a copy of the following pleadings and/or documents
           to the parties listed below:

           Proof of Claim

     3.    I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated:     12/12/2019                            /s/ Aaron Thomas
                                                     Aaron Thomas
Case 19-30914-JNP           Doc
                            Claim
                                397 Filed
                                     Filed 07/07/20
                                           12/12/19 Entered
                                                     Desc Main
                                                             07/07/20
                                                                Document
                                                                      17:45:38Page
                                                                                 Desc
                                                                                   11 of
                                                                                      Main
                                                                                         46
                                   Document      Page 18 of 34


 Name and Address of Party Served                 Relationship of                        Mode of Service
                                                 Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Stephanie F. Ritigstein                                                         Certified mail/RR
Jenkins and Clayman                       Debtor’s
412 White Horse Pike                      Attorney                              E-mail
Audubon, NJ 08106
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail
Isabel C. Balboa
                                                                                Certified mail/RR
Chapter 13 Standing Trustee
Cherry Tree Corporate Center              Trustee
                                                                                E-mail
535 Route 38 - Suite 580
Cherry Hill, NJ 08002
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.
Case 19-30914-JNP   Doc 39    Filed 07/07/20 Entered 07/07/20 17:45:38   Desc Main
                             Document     Page 19 of 34




                                   Exhibit “B”
     Case 19-30914-JNP            Doc 39
                                      37     Filed 07/07/20
                                                   06/03/20 Entered 07/07/20
                                                                      06/03/20 17:45:38
                                                                               16:13:48                  Desc Main
                                            Document
                                             Document PagePage20
                                                               1 of 4
                                                                    34
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103                                                             Order Filed on June 3, 2020
856-813-5500                                                                       by Clerk
Attorneys for QUICKEN LOANS, LLC FORMERLY KNOWN                                    U.S. Bankruptcy Court
AS QUICKEN LOANS INC.                                                              District of New Jersey
In Re:                                                           Case No: 19-30914 - JNP

DANIEL J. COSTELLO, JR A/K/A DANIEL JOSEPH                       Hearing Date: April 7, 2020
COSTELLO
                                                                 Judge: JERROLD N. POSLUSNY JR.




                  Recommended Local Form:                      Followed                           Modified


      ORDER RESOLVING MOTION TO VACATE STAY AND/OR MOTION TO DISMISS WITH CONDITIONS

      The relief set forth on the following pages, numbered two (2) and four (4) is hereby ORDERED.




        DATED: June 3, 2020
Case 19-30914-JNP              Doc 39
                                   37      Filed 07/07/20
                                                 06/03/20 Entered 07/07/20
                                                                    06/03/20 17:45:38
                                                                             16:13:48                    Desc Main
                                          Document
                                           Document PagePage21
                                                             2 of 4
                                                                  34


Applicant:                                QUICKEN LOANS, LLC FORMERLY KNOWN AS QUICKEN LOANS INC.

Applicant’s Counsel:                      Phelan Hallinan Diamond & Jones, PC
Debtor’s Counsel:                         STEPHANIE F. RITIGSTEIN, Esquire
Property Involved (“Collateral”):         124 LINCOLN LANE, BERLIN, NJ 08009-1176


Relief sought:                 Motion for relief from the automatic stay
                               Motion to dismiss
                                Motion for prospective relief to prevent imposition of automatic stay against the
                            collateral by debtor’s future bankruptcy filings


For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved, subject to the following
conditions:
     1.       Status of post-petition arrearages:


             The Debtor is overdue for 5 months, from 01/01/2020 to 05/01/2020.


             The Debtor is overdue for 3 payments at $2,276.39 per month.


             The Debtor is overdue for 2 payments at $2,289.11.


             The Debtor will be due for the 06/01/2020 to 08/01/2020 payments in the amount of $2,289.11.


             The Debtor is assessed for         late charges at $      per month.


             Applicant acknowledges suspense funds in the amount of $2,273.61.

          Total Arrears Due $16,001.11 including the 06/01/2020 thru 08/01/2020 payments which is not yet due.



2.        Debtor must cure all post-petition arrearages, as follows:

             Immediate payment shall be made in the amount of $___. Payment shall
          be made no later than ____.


             Beginning on 09/01/2020, regular monthly mortgage payments shall continue to be made.


             Beginning on         , additional monthly cure payments shall be made in the amount of $          for
                 months.
Case 19-30914-JNP              Doc 39
                                   37      Filed 07/07/20
                                                 06/03/20 Entered 07/07/20
                                                                    06/03/20 17:45:38
                                                                             16:13:48                        Desc Main
                                          Document
                                           Document PagePage22
                                                             3 of 4
                                                                  34


             The amount of $16,001.11 consisting of the arrears listing in paragraph 1 above and the regular
         payments due 06/01/2020 to 08/01/2020 shall be capitalized in the Debtor’s Chapter 13 plan. Said
         amount shall be set up on Trustee’s ledger as a separate Claim. If required by the Chapter 13 Trustee,
         debtor(s) shall file a Modified Plan within 10 days from the entry of this Order to account for the additional
         arrears to be paid to the secured creditor via Chapter 13 Plan and to adjust monthly payments to the Chapter
         13 Trustee accordingly.



3.       Payments to the Secured Creditor shall be made to the following address(es):

     Immediate payment:




     Regular Monthly payment:

QUICKEN LOANS, LLC
635 Woodward Ave.,
Detroit, MI 48226

     Monthly cure payment:




4.       In the event of Default:


               Should the Debtors fail to make any of the above captioned payments, or if any regular monthly
           mortgage payment commencing after the cure of the post-petition delinquency is more than thirty (30)
           days late, counsel shall file a Certification of Default with the Court, a copy of the Certification shall be
           sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
           granting relief from the Automatic Stay


                In the event the Debtors converts to a Chapter 7 during the pendency of this bankruptcy case,
           the Debtors shall cure all arrears within ten (10) days from the date of conversion in order to bring
           the loan contractually current. Should the Debtors fail to bring the loan contractually current,
           counsel shall file a Certification of Default with the Court, a copy of the Certification shall be sent
           to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an Order
           granting relief from the Automatic Stay
Case 19-30914-JNP          Doc 39
                               37      Filed 07/07/20
                                             06/03/20 Entered 07/07/20
                                                                06/03/20 17:45:38
                                                                         16:13:48                        Desc Main
                                      Document
                                       Document PagePage23
                                                         4 of 4
                                                              34


            This agreed order survives any loan modification agreed to and executed during the instant
       bankruptcy. If any regular mortgage payment due after the execution of a loan modification is more than
       thirty (30) days late, counsel shall file a Certification of Default with the Court, a copy of the Certification
       shall be sent to the Chapter 13 Trustee, the Debtors, and Debtors’ attorney and the court shall enter an
       Order granting relief from the Automatic Stay




5.    Award of Attorneys’ Fees:

         The Applicant is awarded attorney’s fees of $500.00, and costs of $181.00.

              The fees and costs are payable:

                  Through the Chapter 13 plan. These fees/costs shall be set up as a separate claim to be paid by
                 the Standing Trustee and shall be paid as an administrative claim.

                  to the Secured Creditor within          days.

                  Attorneys’ fees are not awarded.




6.    This Agreed Order survives any loan modification agreed to and executed during the instant bankruptcy.
Case 19-30914-JNP   Doc 39    Filed 07/07/20 Entered 07/07/20 17:45:38   Desc Main
                             Document     Page 24 of 34




                                   Exhibit “C”
         Case 19-30914-JNP                 Doc 39
                                               33    Filed 07/07/20
                                                           04/27/20 Entered 07/07/20
                                                                             04/27/20 17:45:38
                                                                                      13:13:29                      Desc Main
                                                    Document
                                                    Document Page Page25
                                                                       1 of
                                                                         of10
                                                                            34
STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.

   0    Valuation of Security        0     Assumption of Executory Contract or Unexpired Lease          0    Lien Avoidance
   1                                 1                                                                  1
   2                                 2                                                                  2
   3                                 3                                                                  3
   4                                 4                                                                  4 Last revised: September 1, 2018
   5                                 5                                                                  5
   6                                 6     UNITED STATES BANKRUPTCY COURT                               6
   7                                 7          DISTRICT OF NEW JERSEY                                  7
   8                                 8                                                                  8
In Re:
   9                                 9                                             Case No.:          ____________________
                                                                                                        9    19-30914
   10
   Daniel J. Costello, Jr.           10                                                                 10
                                                                                   Judge:             ____________________
                                                                                                                JNP

                              Debtor(s)

                                                 Chapter 13 Plan and Motions

          ☐ Original                           ☐
                                               ✘ Modified/Notice Required                             Date:    _________________
                                                                                                               04/27/2020

          ☐ Motions Included                   ☐ Modified/No Notice Required

                                           THE DEBTOR HAS FILED FOR RELIEF UNDER
                                            CHAPTER 13 OF THE BANKRUPTCY CODE

                                                 YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the
confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts.
You should read these papers carefully and discuss them with your attorney. Anyone who wishes to oppose any provision of this Plan
or any motion included in it must file a written objection within the time frame stated in the Notice. Your rights may be affected by this
plan. Your claim may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included motions may
be granted without further notice or hearing, unless written objection is filed before the deadline stated in the Notice. The Court may
confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3015. If this plan includes motions
to avoid or modify a lien, the lien avoidance or modification may take place solely within the chapter 13 confirmation process. The plan
confirmation order alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid or
modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest said
treatment must file a timely objection and appear at the confirmation hearing to prosecute same.


The following matters may be of particular importance. Debtors must check one box on each line to state whether the plan
includes each of the following items. If an item is checked as “Does Not” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

THIS PLAN:

☐ DOES ☐
       ✘ DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST ALSO BE SET FORTH

IN PART 10.

☐ DOES ☐
       ✘ DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF COLLATERAL, WHICH

MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE SECURED CREDITOR. SEE MOTIONS SET FORTH IN
PART 7, IF ANY.

☐ DOES ☐ ✘ DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY SECURITY INTEREST.

SEE MOTIONS SET FORTH IN PART 7, IF ANY.

Initial Debtor(s)’ Attorney: ___________
                                SFR            Initial Debtor: ______________
                                                                    DJC            Initial Co-Debtor: _______________
     Case 19-30914-JNP           Doc 39
                                     33     Filed 07/07/20
                                                  04/27/20 Entered 07/07/20
                                                                    04/27/20 17:45:38
                                                                             13:13:29            Desc Main
                                           Document
                                           Document Page Page26
                                                              2 of
                                                                of10
                                                                   34


Part 1:    Payment and Length of Plan

    a. The debtor
   $2,390.78  paidshall
                    to pay  $ _______________
                        date,                 perpay
                               then debtor shall  _______________ to the
                                                     $740 per month   forChapter
                                                                          May and13 Trustee, starting
                                                                                     June 2020,       on
                                                                                                    then
   $1,456  per month    for final 53 months (60  months  total).
    _________________________ for approximately _______________ months.

    b. The debtor shall make plan payments to the Trustee from the following sources:

            ☐
            ✘    Future earnings

            ☐    Other sources of funding (describe source, amount and date when funds are available):




      c. Use of real property to satisfy plan obligations:

          ☐ Sale of real property
             Description:
             Proposed date for completion: ____________________

          ☐ Refinance of real property:
             Description:
             Proposed date for completion: ____________________

          ☐ Loan modification with respect to mortgage encumbering property:
             Description:
             Proposed date for completion: ____________________

      d. ☐ The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

      e. ☐ Other information that may be important relating to the payment and length of plan:
       Case 19-30914-JNP              Doc 39
                                          33    Filed 07/07/20
                                                      04/27/20 Entered 07/07/20
                                                                        04/27/20 17:45:38
                                                                                 13:13:29                  Desc Main
                                               Document
                                               Document Page Page27
                                                                  3 of
                                                                    of10
                                                                       34

Part 2:      Adequate Protection ☐
                                 ✘ NONE



      a. Adequate protection payments will be made in the amount of $ _______________ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to ______________________________ (creditor).
      b. Adequate protection payments will be made in the amount of $ _______________ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: ______________________________ (creditor).

Part 3:      Priority Claims (Including Administrative Expenses)

 a.        All allowed priority claims will be paid in full unless the creditor agrees otherwise:

Creditor                                     Type of Priority                         Amount to be Paid

CHAPTER 13 STANDING TRUSTEE                            ADMINISTRATIVE                   AS ALLOWED BY STATUTE

ATTORNEY FEE BALANCE                                   ADMINISTRATIVE                   BALANCE DUE: $ 4,750 plus all other
                                                                                           court approved fees and costs
DOMESTIC SUPPORT OBLIGATION




      b.    Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
            Check one:
            ☐
            ✘ None


            ☐ The allowed priority claims listed below are based on a domestic support obligation that has been assigned
            to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
            U.S.C.1322(a)(4):


Creditor                                     Type of Priority                         Claim Amount     Amount to be Paid

                                             Domestic Support Obligations assigned
                                             or owed to a governmental unit and
                                             paid less than full amount.
     Case 19-30914-JNP            Doc 39
                                      33      Filed 07/07/20
                                                    04/27/20 Entered 07/07/20
                                                                      04/27/20 17:45:38
                                                                               13:13:29                            Desc Main
                                             Document
                                             Document Page Page28
                                                                4 of
                                                                  of10
                                                                     34

Part 4:      Secured Claims

       a. Curing Default and Maintaining Payments on Principal Residence: ☐ NONE
      The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and
the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as
follows:

Creditor             Collateral or Type      Arrearage                Interest Rate on         Amount to be Paid    Regular Monthly
                     of Debt                                          Arrearage                to Creditor (In      Payment (Outside
                                                                                               Plan)                Plan)
Quicken Loans        Residence               $54,992.02 plus          N/A                  $54,992.02 plus          Resume July 1, 2020
                                             $6,867.33 in                                  $6,867.33 in
                                             post-petition                                 post-petition




b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: ☐
                                                                                             ✘ NONE


The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as follows:

  Creditor                 Collateral or Type      Arrearage                Interest Rate on        Amount to be Paid     Regular
                           of Debt                                          Arrearage               to Creditor (In       Monthly
                                                                                                    Plan)                 Payment
                                                                                                                          (Outside
                                                                                                                          Plan)




c. Secured claims excluded from 11 U.S.C. 506: ☐ NONE
The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred within one year of
the petition date and secured by a purchase money security interest in any other thing of value:

      Name of Creditor               Collateral           Interest Rate       Amount of             Total to be Paid through the Plan
                                                                               Claim                 Including Interest Calculation
OneMain Financial             Honda Accord                5.5% till rate    $5,000              $5,730
     Case 19-30914-JNP               Doc 39
                                         33    Filed 07/07/20
                                                     04/27/20 Entered 07/07/20
                                                                       04/27/20 17:45:38
                                                                                13:13:29                  Desc Main
                                              Document
                                              Document Page Page29
                                                                 5 of
                                                                   of10
                                                                      34

      d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments ☐ NONE
       1.) The debtor values collateral as indicated below. If the claim may be modified under Section 1322(b)(2), the
secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in Collateral,” plus interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having “NO VALUE” it shall be treated as an unsecured claim.

                                  NOTE: A modification under this Section ALSO REQUIRES
                                the appropriate motion to be filed under Section 7 of the Plan.


Creditor            Collateral       Scheduled        Total           Superior Liens     Value of         Annual     Total
                                     Debt             Collateral                         Creditor         Interest   Amount to
                                                      Value                              Interest in      Rate       be Paid
                                                                                         Collateral
TD Bank/Raymour &   Furniture       $10,000           $500           N/A                 $500 cram down   N/A        $500
Flanagan




      2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed
secured claim shall discharge the corresponding lien.




      e. Surrender ☐
                   ✘ NONE


      Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and that the
stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:


Creditor                                         Collateral to be Surrendered      Value of Surrendered     Remaining
                                                                                   Collateral               Unsecured Debt
     Case 19-30914-JNP           Doc 39
                                     33     Filed 07/07/20
                                                  04/27/20 Entered 07/07/20
                                                                    04/27/20 17:45:38
                                                                             13:13:29                Desc Main
                                           Document
                                           Document Page Page30
                                                              6 of
                                                                of10
                                                                   34

      f. Secured Claims Unaffected by the Plan ☐
                                               ✘ NONE


           The following secured claims are unaffected by the Plan:




g. Secured Claims to be Paid in Full Through the Plan: ☐
                                                       ✘ NONE



Creditor                                      Collateral                                  Total Amount to be
                                                                                          Paid Through the Plan




Part 5:    Unsecured Claims ☐ NONE

      a. Not separately classified allowed non-priority unsecured claims shall be paid:
           ☐ Not less than $ _______________ to be distributed pro rata
           ✘ Not less than _______________
           ☐                      0        percent
           ☐ Pro Rata distribution from any remaining funds

      b. Separately classified unsecured claims shall be treated as follows:

Creditor                            Basis for Separate Classification   Treatment                    Amount to be Paid
     Case 19-30914-JNP               Doc 39
                                         33    Filed 07/07/20
                                                     04/27/20 Entered 07/07/20
                                                                       04/27/20 17:45:38
                                                                                13:13:29                  Desc Main
                                              Document
                                              Document Page Page31
                                                                 7 of
                                                                   of10
                                                                      34

Part 6:    Executory Contracts and Unexpired Leases ☐
                                                    ✘ NONE


    (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of non-residential real
property leases in this Plan.)

       All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are assumed:

Creditor                Arrears to be Cured in      Nature of Contract or      Treatment by Debtor      Post-Petition Payment
                        Plan                        Lease




Part 7:    Motions ☐ NONE

NOTE: All plans containing motions must be served on all potentially affected creditors, together with local
form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3015-1.
A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed with the Clerk of
Court when the plan and transmittal notice are served.


       a. Motion to Avoid Liens Under 11. U.S.C. Section 522(f). ☐
                                                                 ✘ NONE


       The Debtor moves to avoid the following liens that impair exemptions:


Creditor                Nature of        Type of Lien   Amount of      Value of       Amount of      Sum of All    Amount of
                        Collateral                      Lien           Collateral     Claimed        Other Liens   Lien to be
                                                                                      Exemption      Against the   Avoided
                                                                                                     Property
     Case 19-30914-JNP           Doc 39
                                     33       Filed 07/07/20
                                                    04/27/20 Entered 07/07/20
                                                                      04/27/20 17:45:38
                                                                               13:13:29                  Desc Main
                                             Document
                                             Document Page Page32
                                                                8 of
                                                                  of10
                                                                     34

      b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. ☐
                                                                                          ✘ NONE


      The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with
Part 4 above:

Creditor          Collateral     Scheduled     Total          Superior Liens       Value of Creditor’s   Total Amount of
                                 Debt          Collateral                          Interest in           Lien to be
                                               Value                               Collateral            Reclassified




     c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially
Unsecured. ☐ NONE
       The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void
liens on collateral consistent with Part 4 above:


Creditor          Collateral   Scheduled      Total           Amount to be                    Amount to be
                               Debt           Collateral      Deemed Secured                  Reclassified as Unsecured
                                              Value
OneMain           Honda        $5,000         $2,500         $5,730                           Any remaining balance due
                  Accord

Raymour &         Furniture    $10,000        $500           $500                             Any remaining balance due
Flanagan




Part 8:     Other Plan Provisions

      a. Vesting of Property of the Estate
           ☐
           ✘ Upon confirmation

           ☐ Upon discharge

      b. Payment Notices
     Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay.
    Case 19-30914-JNP                 Doc 39
                                          33      Filed 07/07/20
                                                        04/27/20 Entered 07/07/20
                                                                          04/27/20 17:45:38
                                                                                   13:13:29                           Desc Main
                                                 Document
                                                 Document Page Page33
                                                                    9 of
                                                                      of10
                                                                         34

       c. Order of Distribution
       The Standing Trustee shall pay allowed claims in the following order:
           1) Ch. 13 Standing Trustee commissions
           2) ___________________________________________________________
              Jenkins & Clayman

           3) ___________________________________________________________
              Quicken Loans

           4) ___________________________________________________________
              OneMain Financial  5) TD Bank/Raymour & Flanagan


       d. Post-Petition Claims
       The Standing Trustee ☐ is, ☐
                                  ✘ is not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section

1305(a) in the amount filed by the post-petition claimant.




Part 9:    Modification ☐
                        ✘ NONE



      If this Plan modifies a Plan previously filed in this case, complete the information below.
      Date of Plan being modified: _________________________.
                                   11/19/2019


Explain below why the plan is being modified:                           Explain below how the plan is being modified:
Court order allowed post-petition mortgage payments to be included in   To include post-petition mortgage payments in plan.
plan.




      Are Schedules I and J being filed simultaneously with this Modified Plan?                     ☐ Yes              ☐
                                                                                                                       ✘ No


Part 10:     Non-Standard Provision(s): Signatures Required


      Non-Standard Provisions Requiring Separate Signatures:

      ☐
      ✘ NONE



      ☐ Explain here:




    Any non-standard provisions placed elsewhere in this plan are ineffective.
    Case 19-30914-JNP             Doc 39
                                      33     Filed 07/07/20
                                                   04/27/20 Entered 07/07/20
                                                                     04/27/20 17:45:38
                                                                              13:13:29               Desc Main
                                            Document     Page 34
                                                              10 of 34
                                                                    10

Signatures


The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the debtor(s)
certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form, Chapter 13 Plan
and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.


Date: 04/27/2020
      ______________________________                                ______________________________
                                                                    /s/ Daniel J. Costello, Jr.
                                                                    Debtor

Date: ______________________________                                ______________________________
                                                                    Joint Debtor

Date: ______________________________
      04/27/2020                                                    ______________________________
                                                                    /s/ Stephanie F. Ritigstein
                                                                    Attorney for Debtor(s)
